Opinion by
Tilson, J.
In accordance with stipulation of counsel the mer•chandise in -question was held dutiable as follows: (1) articles or fabrics in chief value of artificial silk similar to the merchandise passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered articles in part of lace or trimmings the same as those passed upon in Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) at 75 percent under paragraph 1430; and (3) :artifieial flowers at 60 percent under paragraph 1419, Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) followed.